Citation Nr: 9908005	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of meningitis.

Entitlement to an increased disability evaluation for 
residuals of a resection of the outer third of the left 
clavicle, with a postoperative benign tumor, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Edmond Collett, Attorney.


WITNESSES AT HEARINGS ON APPEAL

The veteran and M. B.

ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran apparently served on active duty from July 1942 
to August 1943.

This appeal stems in part from an October 1994 rating 
decision that denied an increased disability evaluation for 
residuals of a resection of the outer third of the left 
clavicle, with a postoperative benign tumor, beyond the 20 
percent rating already assigned.  This appeal also stems from 
an August 1995 rating decision that denied service connection 
for residuals of meningitis on the basis that no new and 
material evidence had been presented to reopen this 
previously denied claim.

At a May 1996 RO hearing, the veteran provided the last names 
of three private physicians who allegedly had linked his back 
problems to meningitis.  The claims file reflects that the RO 
has attempted to obtain the records of these physicians, but 
without success.  A negative statement was received from a 
records archive in August 1997, and one of the physicians 
identified, Michael Weingarden, D.O. responded in September 
1997 that he had no records pertaining to the veteran.  The 
Board of Veterans' Appeals (Board) notes that at least some 
records from Dr. Weingarden had already been obtained.  While 
he indicated that a clinic the veteran had utilized had 
closed and had been acquired by another health care provider, 
there is no indication that there might be any pertinent 
records available.  The Board finds that the RO has 
reasonably attempted to obtain any such potentially new and 
material records that might have supported the veteran's 
claim, and that this case may now proceed to appellate 
review.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69 (1995); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).

The Board of Veterans' Appeals (Board) notes that service 
connection for bilateral hearing loss was denied in late 1995 
on the basis that no new and material evidence had been 
presented to reopen a previously denied claim.  There is no 
appeal of record regarding this denial, and therefore the 
claim is not in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Service connection for residuals of meningitis was first 
denied in an October 1986 rating decision, at which time the 
veteran was informed of his appellate rights.

3.  The veteran filed a notice of disagreement in November 
1986 with the denial of service connection for residuals of 
meningitis.  He was provided a statement of the case in 
December 1986, but he did not file a timely appeal.

4.  Since the October 1986 rating decision, no evidence that 
bears directly and substantially upon the issue of service 
connection for residuals of meningitis has been submitted; 
the evidence is merely cumulative of the veteran's previously 
considered lay assertions and/or is not so significant, by 
itself or with other evidence previously assembled, that it 
need not be considered in order to decide the claim fairly.

5.  The veteran's residuals of a resection of the outer third 
of the left clavicle, with a postoperative benign tumor, is 
currently manifested, at most, by an inability to raise his 
left arm above his head.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been presented to reopen 
a claim of entitlement to service connection for residuals of 
meningitis.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302 (1998).

2.  The schedular criteria for a disability evaluation 
greater than 20 percent for residuals of a resection of the 
outer third of the left clavicle, with a postoperative benign 
tumor, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, Part 4, Diagnostic Code 5203-5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reflect that the veteran reportedly 
had fractured his left clavicle in 1934.  In April 1943 the 
veteran's left shoulder was injured when a truck fouled a 
wire and pulled the veteran forcibly against a telephone 
pole.  This apparently caused a benign, giant-cell tumor of 
the outer third of the left clavicle to increase in size.  
The veteran was subsequently hospitalized in May 1943.  
Shortly after hospitalization began, the veteran developed 
meningitis and became comatose for about 5 or 6 days.  
Afterwards, however, he improved markedly.  In June 1943 it 
was noted that the veteran's meningococcic meningitis had 
been cured.  The veteran was discharged to the care of the 
VA.

Service connection was granted in an August 1943 rating 
decision for a benign giant-cell tumor of the outer third of 
the clavicle.  The disability was rated as being 
noncompensable.

A September 1943 VA consultation report noted that there was 
no functional loss or loss of use of the left arm that could 
be demonstrated.

In a March 1947 statement, L. L. Terrell, M.D., indicated--by 
history--that the veteran had had trouble with his kidneys 
since having had meningitis.  The veteran also reported a 
history that included: tiring easily, shortness of breath on 
exertion, and aching of the legs and back after doing much 
work.  Objectively, the physician noted weakness of grip in 
the left hand and limited motion of the neck and back.  The 
diagnoses included chronic pyelitis.  It was concluded that 
the tumor of the left clavicle weakened the left arm.  A 
diagnosis was made of limited motion of the neck and back, 
following meningitis.

The veteran was examined by the VA in July 1947 at which time 
he complained of having had pain in the lumbar region since 
having had meningitis and a spinal puncture in service.  The 
tumor of the left clavicle was again noted, but the examiner 
stated that the veteran could move the shoulder joint through 
a full range of motion without difficulty.  Examination of 
the spine revealed no abnormality in alignment, and after 
objective testing, the examiner concluded that there was no 
pathology of the spine found.

The veteran was hospitalized by the VA from July to August 
1949 and underwent a resection of the lateral third of the 
left clavicle.

Records from Michael Weingarden, D.O., from September 1980 to 
February 1984 were submitted.  Therein it is revealed that in 
May 1981 the veteran injured his back.

An October 1983 VA radiological report indicates that there 
were degenerative changes in the spine with compression of 
dorsal vertebra(e).

The veteran was examined by the VA in August 1986.  Although 
he had complaints of numbness in the left upper extremity, 
objective evaluation was ultimately normal.  Minimal crepitus 
of both shoulders was noted.  The veteran was provided a 
battery of laboratory tests.  The examiner concluded that 
there was no evidence of any deficit resulting from 
meningococcal meningitis.

Service connection for residuals of meningitis was denied in 
an October 1986 rating decision, at which time the veteran 
was informed of his appellate rights.  The veteran filed a 
notice of disagreement in November 1986 with the denial of 
service connection for residuals of meningitis.  He was 
provided a statement of the case in December 1986, but he did 
not file a timely appeal.

Since the October 1986 denial, the veteran has submitted 
numerous medical records, VA and private, which document 
various postservice disabilities including diabetes mellitus, 
peripheral neuropathy, a reported history of cerebrovascular 
accident and myocardial infarction.

The veteran was examined by the VA in May 1989 at which time 
he complained that both his arms and shoulders ached and that 
he had accompanying numbness.  Objectively, neurological 
examination was negative; sensory examination was intact.  
The examiner noted that the veteran was status post 
meningitis.  The veteran's neurologic disability was minimal 
with a history of cephalgia [headache] only.

An October 1991 VA outpatient treatment record indicated that 
the left shoulder, at that time, was unstable.

The veteran was examined by the VA in December 1992 at which 
time range of motion testing of the left shoulder was 
undertaken.  Forward flexion was from 0 to 100 degrees; 
abduction was from 0 to 85 degrees, external rotation was 
from 0 to 75 degrees, and internal rotation was from 0 to 50 
degrees.  An evaluation from earlier that month was 
recounted.  There had been no evidence of an impingement 
syndrome of the left shoulder.  There had been point 
tenderness of the left biceps tendon.  The diagnoses were 
left biceps tendinitis and status post resection of the 
distal half of the left clavicle.

The veteran was hospitalized by the VA in July 1995, at which 
time he reported a history of kidney damage from childhood 
spinal meningitis.  No pertinent findings, however, were made 
at that time.

The veteran was hospitalized by the VA in December 1995 for 
chronic venous insufficiency.  At that time a history of 
meningitis was noted.  The veteran reported having had 
chronic back pain since having had meningitis.

At a May 1996 RO hearing the veteran testified that that he 
had pain in his left shoulder and no grip [in his left hand].  
He alluded to having his left arm pulled at a VA facility, 
which he seemed to believe exacerbated the service-connected 
left clavicle disability.  He asserted that since having 
meningitis, he had had back and neck problems, and apparently 
headaches as well.

A May 1996 VA outpatient treatment record contains the 
veteran's report of a history of chronic low back pain since 
service and of meningitis as the apparent cause thereof.

The veteran was provided a VA neurological examination in 
June 1996, at which time it was indicated that he was right 
handed.  He had complaints of having had chronic headaches 
and episodic left shoulder pain since the left shoulder 
surgery.  He also complained of left-hand weakness and 
chronic low back pain.  Objectively, there was some 
tenderness to palpation and percussion in the low back.  The 
sternocleidomastoid and trapezius were in full strength with 
no evidence of fasciculations.  Strength was 4+/5 in all 
extremities.  There was decreased sensation to light touch, 
temperature and vibration, in a stocking-glove distribution 
in the left arm and left leg.  There was an impression of 
degenerative joint disease involving the lumbar spine, but 
there was no evidence of cord compression or radiculopathy 
involving the lower extremities.

The veteran was provided a VA orthopedic examination in June 
1996.  Lateral shoulder abduction was to 90 degrees, forward 
flexion was to 100 degrees, extension was to 15 degrees 
bilaterally, left shoulder internal rotation was to 45 
degrees, and external rotation was to approximately 40 
degrees.  External rotation strength was 4/5 strength 
bilaterally.  Strength test revealed a grip greater than 4/5.  
There was no anterior or posterior instability of the 
shoulder.  He was tender over the proximal biceps tendon.  
The impression was of left shoulder rotator cuff tendinitis 
with involvement of the biceps tendon proximally.  There was 
also an element of impingement with tightness of the 
posterior capsule.  Since this condition was essentially 
present in both shoulders, as the findings in the right 
shoulder mirrored those in the left, the examiner commented 
that he did not consider this to be a direct result of the 
surgery removing the distal aspect of the left clavicle.  At 
most, the veteran may have had a small rotator cuff tear.

An August 1996 VA outpatient treatment record notes the 
veteran's history of meningitis, complaints of low back pain 
and lower extremity numbness.  Objectively, however, motor 
strength was 5/5 and sensory evaluation was within normal 
limits.  The examiner concluded that the veteran had 
musculoskeletal pain with no neurologic deficit.

At a November 1998 hearing before the Board, the veteran 
testified in some detail.  He recounted the inservice 
accident that hurt his left clavicle.  He could not raise his 
left arm above his head, and he had no grip strength on the 
left.  He complained of numbness in his left arm.  He had had 
problems with his back since service and the VA had given him 
a back brace.  He had experienced headaches since having had 
meningitis.  The veteran's former home health care nurse, M. 
B., who treated him from December 1993 to April 1996, 
confirmed the veteran's physical complaints.  Although she 
apparently treated him for other problems, she did hear his 
complain of pain and numbness.


II.  Residuals of meningitis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

When a claim is denied by an agency of original jurisdiction, 
and the claimant fails to appeal by filing a timely notice of 
disagreement within the one-year period following the 
decision as prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except as may otherwise be provided by 
law.  38 U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. 
App. 449, 450 (1993) (failure to appeal an RO decision within 
the one-year period renders the decision final).  If a notice 
of disagreement is timely filed, the VA is required to issue 
a statement of the case.  Thereafter, the claimant has 60 
days to file a substantive appeal, or has the remainder of 
the one-year period following the notice of decision, 
whichever ends later.  38 C.F.R. § 20.302(b).  The exception 
to these rules is that if new and material evidence is 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C. § 5108; see also 38 
U.S.C.A. § 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see also Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) 
(applying § 5108 provisions for reopening final claims to RO 
decisions rendered final by operation of § 7105(c)).  
Therefore, once an RO decision becomes final, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted); 
Fossie v. West, 12 Vet. App. 1 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably likely to change the 
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point, 38 C.F.R. § 3.156(a), supra.

In this case the October 1986 rating decision which denied 
service connection for residuals of meningitis became final 
since the veteran failed to file a timely substantive appeal 
therefrom.  38 C.F.R. § 20.302(b).  This case cannot be 
reopened, therefore, unless new and material evidence has 
been obtained.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, the veteran has submitted no new evidence that would 
support his claim that he has any residuals of his acute 
inservice bout with meningitis.  The 1947 statement of Dr. 
Terrell, that appears largely based upon the veteran's 
history, was already of record and apparently considered in 
the previous denial, along with the August 1986 VA 
examination that had been negative.  None of the new evidence 
sheds light upon that 1947 statement.

Most of the evidence submitted since the 1986 denial largely 
consists of the veteran's lay assertions made to health care 
treatment providers that he has had back problems or other 
symptoms since having meningitis in service.  This is merely 
a recitation of his earlier contentions and, to that extent, 
is not even new.  To the extent he has asserted that other, 
previously unnamed symptoms are due to meningitis, since such 
is merely an assertion from a lay person, it is not material.  
Lay assertions of medical etiology are generally not 
considered to be probative evidence and cannot serve to 
reopen a previously denied claim.  Marciniak v. Brown, 10 
Vet. App. 198 (1997); see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); cf. 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  Regardless of whether the 
veteran feels he has had a back condition, kidney problems, 
headaches or other problems resulting from meningitis, there 
is no new medical evidence that supports any such theory.

Since the October 1986 rating decision, medical evidence that 
relates to the treatment of unrelated disabilities over the 
years has been submitted.  None of this evidence, therefore, 
is material.  The May 1989 examination was essentially 
negative, showing minimal neurological problems--nothing 
therein was tied to meningitis.  Other evidence shows that 
the veteran's back problems are orthopedic in nature: either 
musculoskeletal pain or, perhaps, degenerative joint disease.  
No medical evidence links these diagnoses to meningitis and 
thus the evidence of current back problems cannot be 
considered new and material since it is not probative as to 
whether any such current disability relates to service.  
Marciniak.  Without any such evidence, what has been 
submitted since the last denial does not bear directly and 
substantially upon the issue and is not so significant that 
it must be considered, by itself or in connection with 
previously assembled evidence, in order to decide the claim 
fairly.

Although the veteran has essentially argued that his back 
problems began in service, which might raise a separate claim 
of service connection for a back disability--regardless of 
whether meningitis might have been involved--he has presented 
nothing that would well ground such a claim.  He has 
presented no evidence of an inservice back disability or of a 
medical nexus linking his current back problems to service.  
The Board thus finds that there is no need to further develop 
such a claim, especially since he is only claiming a back 
disability as secondary to meningitis--a claim for which, as 
explained, no new and material evidence has been presented to 
reopen.  See Caluza, supra (regarding the requirements for a 
well grounded, i.e. plausible, claim).

Since no new and material evidence has been presented, the 
appeal as to this issue must be denied.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302; Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).


III.  Left clavicle and benign tumor

The Board finds that the veteran's claim for an increased 
rating for residuals of a resection of the outer third of the 
left clavicle, with a postoperative benign tumor, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's residuals of a resection of the outer 
third of the left clavicle, with a postoperative benign 
tumor, is currently evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5203-
5201.  This evaluation utilizes Diagnostic Code 5203 which 
contemplates impairment of the clavicle (with a maximum 
rating of 20 percent available) with Diagnostic Code 5201, 
which contemplates that the minor upper extremity, (i.e. the 
veteran is right handed, but it is his left upper extremity 
that is rated) as having limitation of motion of that arm to 
a point midway between the side and the shoulder level.  See 
38 C.F.R. § 4.27 (regarding use of two such diagnostic codes 
for one condition); see generally, 38 C.F.R. § 4.14 
(regarding the avoidance of "pyramiding" of disabilities).  
In order to be entitled to an evaluation greater than 20 
percent, the veteran must demonstrate that his left arm is 
limited in motion to 25 degrees from his side.  Applying 
these laws and regulations to the particular facts of this 
case, it is apparent that an increased rating is not 
warranted.

The veteran, by his actions at the hearing, which were 
witnessed by the Board member, demonstrated that he was 
easily able to lift his left arm to shoulder level, 
approximately 90 degrees, without any complaint of pain, 
which is much further than to just 25 degrees from his side.  
See 38 C.F.R. § 4.71, Plate I.  This is a clear indication 
that the left arm is not limited to 25 degrees from his side.  
Even if the Board member ignores what he witnessed, and 
considers only the medical evidence, the veteran is still not 
entitled to a higher disability evaluation.  The December 
1992 and June 1996 VA examinations revealed that range of 
motion was greater than 25 degrees from the side.  The second 
of those examinations, in fact, found that the limitations of 
the left shoulder were due to rotator cuff tendinitis--a 
condition that the examiner specifically and clearly 
dissociated from the service-connected condition.  Thus the 
limitations of the left shoulder/clavicle noted on that 
examination report are only related to a nonservice-connected 
disability.  In any event, they could not afford the veteran 
a higher rating for the service-connected left clavicle 
disability.  Although the veteran previously had perhaps 
slight impairment of grip strength noted, it was not related 
to the service-connected disability, and perhaps more 
telling, was equal on both sides.  While there may be 
evidence of pain on motion, this has been associated with the 
nonservice-connected tendinitis.  Therefore, a higher 
evaluation is not in order based upon such considerations as 
pain, weakness or fatigability of the joint.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent relevant medical evidence is the August 1996 
VA outpatient treatment record which found motor strength was 
5/5 and sensory evaluation was within normal limits.  This 
would further indicate that there is no impairment involving 
numbness or weakness due to the service-connected disability.  
Earlier evidence from October 1991 indicated that there was 
instability of the joint, but more recent evidence from the 
June 1996 examination shows that the left shoulder was, in 
fact, stable.  Instability would not, in any event, provide 
the veteran with a higher evaluation.  Diagnostic Code 5203.

The veteran's apparent allegation, made during the May 1996 
RO hearing, that the left clavicle condition was aggravated 
by the actions of a VA physician, do not lend support to the 
present claim.  Even if true, he is already service connected 
for the disability and is entitled to compensation for the 
level of disability that the evidence demonstrates.  Compare 
38 U.S.C.A. § 1151.  Finally, the Board notes that there is 
no additional disability indicated by the postoperative 
benign tumor itself than as already discussed involving the 
left clavicle.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  For the foregoing reasons, the most recent evidence 
does not show impairment beyond that contemplated in the 20 
percent evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ Part 4, Diagnostic Code 5203-5201.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected residuals of a resection of the outer third 
of the left clavicle, with a postoperative benign tumor, has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  To the contrary, the veteran's other medical 
problems that are not service connected have been the general 
focus of his recent treatment and clearly account for his 
current significant complaints.  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise any doubt as to any material 
issue.  38 U.S.C.A. § 5107.



ORDER

No new and material evidence having been presented to reopen 
a claim of entitlement to service connection for residuals of 
meningitis, the appeal is denied.

Entitlement to a disability evaluation greater than 20 
percent for residuals of a resection of the outer third of 
the left clavicle, with a postoperative benign tumor, is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

